lN THE SUPREME COURT OF PENNSYLVANlA
EASTERN D|STR|CT

COl\/|l\/|ONWEALTH OF PENNSYLVAN|A, 2 No. 595 EAL 2015

Petitioner y
Petition for Al|owance of Appeal from

the Unpub|ished Memorandum and
Order of the Superior Court at No. 2527
EDA 2014 entered on September 14,
: 2015, vacating and remanding the
EDl\/lOND JACKSON, : Order of the Philadelphia County Court
: of Common Pleas at Nos. CP-51-CR-
Respondent : 0305882-2005 and CP-51-CR-0603441-
' 2005 entered on August 15, 2014

ORDER

PER CUR|AM

AND NOW, this 2nd day of l\/lay, 2016, upon review of the Commonwea|th’s
Petition for AlloWance of Appeal, we find as follows: The Superior Court reversed the
Post Conviction Relief Act ("PCRA") court denying Respondent collateral relief, and
remanded, finding the PCRA court should have granted Respondent an evidentiary
hearing on his after-discovered evidence claim based on criminal charges filed against
a trial Witness. HoWever, to be entitled to relief based upon an after-discovered
evidence claim, a petitioner must, inter a/ia, establish that the proposed after-discovered
evidence is "producible and admissible." Commonwealth v. Smith, 540, A.2d 246, 263
(Pa. 1988). Here, Respondent’s after-discovered evidence is inadmissible because the
evidence consists only of criminal charges against a witness, not convictions. §§

Commonwealth v. Taylor, 381 A.2d 418, 419 (Pa. 1977) ("[t]he veracity of a witness

may not be impeached by evidence of prior arrests which have not led to convictions").

The Superior Court thus erred in reversing the PCRA court order on this basis, and in

remanding for an evidentiary hearing. According|y, the Petiti0n for A|loWance of Appea|

is GRANTED, the order of the Superior Court is REVERSED, and the PCRA c0urt’s
order denying collateral relief on the basis of after-discovered evidence is

RElNSTATED.

Chief Justice Say|or dissents.

[595 'EAL 2015] - 2